Case 1:18-cv-06913-VEC-GWG Document 58-1 Filed 12/27/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE
er ey xX

 

CECIL MCKENZIE, -
[PROPOSED] ORDER
Plaintiff,
ragainst- 18-CV-6913 (VEC)(GWG)
CITY OF NEW YORK,

Defendant.

 

GABRIAL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

Upon the application of defendant for leave to take the deposition of plaintiff Cecil
McKenzie, an inmate within the New York State Department of Corrections and Community
Supervision, the Court having granted leave for the taking of plaintiff's deposition pursuant to
Rule 30(a)(2)(B) of the Federal Rules of Civil Procedure:

IT IS HEREBY ORDERED: that the Warden or other official in charge of the Greene
Correctional Facility, located in Coxsackie, New York, produce inmate Cecil McKenzie, DIN:
17A0666, at a suitable location within the facility with video conference capabilities for the taking
of his deposition on January 10, 2020, and any such dates as may be adjourned, commencing at

10:00 a.m., until completion; and

 
Case 1:18-cv-06913-VEC-GWG Document 58-1 Filed 12/27/19 Page 2 of 2

IF IS FURTHER ORDERED that plaintiff Cecil McKenzie shall appear in such place as
designated by the Warden or other official in charge of Greene Correctional Facility so that his

deposition may be taken by video conference.

Dated: JCimyin SO,E07 9
New York, New York

3Q ORDERED

CU ti Se
HON, GABRIEL. W- MORENSTEIN

ee UNITED STAT. AGISTRATE JUDGE

  

 
